DETAILED ACTION

Allowable Subject Matter
Claims 1-3, 7-14, 16-18 and 20-32 are allowed (renumbered as 1-27).
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest, in the claimed combination, lock indicator and mechanical lock assembly comprises all detailed structure of the mechanical lock, as indicated in the previous office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bublewicz (US 5,003.800) discloses a bolt and lock mechanism comprises an air supply connected with first and second solenoid valves that being incorporated and has a rod which extends to manipulate the bolt; bolt position is indicated by a switch means determining movement of the bolt to the deadlock position, and a door position switch is also incorporated and control signals are formed and are interlocked so that remote control or key switch control of the lock mechanism is obtained. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAI T NGUYEN/Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
September 11, 2021